EXHIBIT 10.3

AKAMAI TECHNOLOGIES, INC.

Performance-Based Restricted Stock Unit Agreement

Granted Under the 2009 Stock Incentive Plan

1. Grant of Award.

This Agreement evidences the grant by Akamai Technologies, Inc., a Delaware
corporation (the “Company”) on                     , 20         (the “Grant
Date”) to you (the “Participant”) of restricted stock units of the Company
(individually, an “RSU” and collectively, the “RSUs”), subject to the terms and
conditions set forth in this Restricted Stock Unit Agreement (the “Agreement”)
and the Company’s 2009 Stock Incentive Plan (the “Plan”). Each RSU represents
the right to receive one share of the common stock, par value $.01 per share, of
the Company (“Common Stock”) as provided in this Agreement. The minimum number
of shares issuable is zero; the maximum number of shares issuable is equal to
25% of the number of shares issued on the Grant Date under the terms of the
other Restricted Stock Unit Agreement that subsequently vest (the maximum number
of RSUs issuable hereunder, the “Maximum RSU Bonus Award”). The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as “Shares.” Capitalized terms used but not defined in this Agreement
shall have the meanings specified in the Plan.

2. Vesting; Forfeiture.

(a) Subject to the terms and conditions of this Agreement including, without
limitation, Paragraph 2(c) below, this award shall vest on the 2013 Reporting
Date if, and to the extent that, the Company achieves the financial performance
criteria set forth in Schedule 1 to this Agreement. Such date or any other date
on which shares vest under this Agreement may be referred to herein as a
“Vesting Date.”

(b) The “2013 Reporting Date” shall mean the date on which the Company files its
annual Public Company Financial Statements for fiscal year 2013 or completes its
annual Private Company Financial Statements for fiscal year 2013, as applicable.
If, on December 31, 2013, the Company is required to make periodic reports under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Company’s consolidated financial statements filed with the Securities and
Exchange Commission on Form 10-K shall constitute its “Public Company Financial
Statements” and shall apply. If, on December 31, 2013, the Company is not
required to make periodic reports under the Exchange Act, the Company’s
regularly prepared annual audited financial statements prepared by management
shall be its “Private Company Financial Statements” and shall apply. The
applicable financial statements may be referred to herein as the “2013 Financial
Statements.”

(c) Except as otherwise provided in this Section 2, RSUs shall not continue to
vest unless the Participant is, and has been at all times since the Grant Date,
an employee, officer or director of, or consultant or advisor to, the Company.
For purposes of this Agreement, employment with the Company shall include
employment with a parent, subsidiary, affiliate or division of the Company.

(d) If the Participant dies or becomes disabled on or after January 1, 2014 but
before the 2013 Reporting Date, he or she shall be deemed to have been employed
as of the 2013 Reporting Date.



--------------------------------------------------------------------------------

3. Distribution of Shares.

(a) The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs on or after January 1, 2014)
the Shares of Common Stock represented by vested RSUs as follows: within 30 days
of the Vesting Date; provided that if the Participant vests as the result of the
application of Section 2(d), the earlier of 30 days after the 2013 Reporting
Date or March 15, 2014.

(b) The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

(c) Neither the Company nor the Participant shall have the right to accelerate
or defer the deliver of any shares under this Agreement except to the extent
specifically permitted under Section 409A of the Internal Revenue Code of 1986,
as amended.

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

5. Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

6. Provisions of the Plan; Acquisition Event or Change in Control Event.

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
made available to the Participant with this Agreement.

(b) Upon the occurrence of an Acquisition Event (as defined in the Plan), each
RSU (whether vested or unvested) shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Acquisition
Event in the same manner and to the same extent as they applied to the Common
Stock subject to such RSU.

(c) Upon the occurrence of a Change in Control Event (regardless of whether such
event also constitutes an Acquisition Event), vesting of each RSU shall be
determined in accordance with the provisions of Schedule 1 to this Agreement.

7. Withholding Taxes.

(a) Regardless of any action the Company or the Participant’s employer
(“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains the Participant’s
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings

 

-2-



--------------------------------------------------------------------------------

regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Unit award, including the grant and vesting of the
Restricted Stock Units, the receipt of cash or any dividends or dividend
equivalents; and (2) do not commit to structure the terms of the award or any
aspect of the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

(b) In the event that the Company, subsidiary, affiliate or division is required
to withhold any Tax-Related Items as a result of the award or vesting of the
Restricted Stock Units, or the receipt of cash or any dividends or dividend
equivalents, the Participant shall pay or make adequate arrangements
satisfactory to the Company, subsidiary, affiliate or division to satisfy all
withholding and payment on account obligations of the Company, subsidiary,
affiliate or division. The obligations of the Company under this Agreement,
including the delivery of shares upon vesting, shall be conditioned on
compliance by the Participant with this Section 7. In this regard, the
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by the Participant from his or her
wages or other cash compensation paid to the Participant by the Company and/or
the Employer. Alternatively, or in addition, if permissible under local law, the
Company may withhold in shares of Common Stock an amount of shares sufficient to
cover the Participant’s tax liability.

(c) The Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
award that cannot be satisfied by the means previously described.

(d) As a condition to receiving any Shares, on the date of this Agreement,
Participant must execute the Irrevocable Standing Order to Sell Shares attached
hereto, which authorizes the Company and Charles Schwab & Co., Inc. (or such
substitute brokerage firm as is contracted to manage the Company’s employee
equity award program, the “Broker”) to take the actions described in
Section 7(b) and this Section 7(d) (the “Standing Order”).

(e) Participant understands and agrees that the number of Shares that the Broker
will sell will be based on the closing price of the Common Stock on the last
trading day before the applicable Vesting Date. The Participant agrees to
execute and deliver such documents, instruments and certificates as may
reasonably be required in connection with the sale of the Shares pursuant to
this Section 7.

(f) Participant agrees that the proceeds received from the sale of Shares
pursuant to Section 7(d) will be used to satisfy the Tax-Related Items and,
accordingly, Participant hereby authorizes the Broker to pay such proceeds to
the Company for such purpose. Participant understands that to the extent that
the proceeds obtained by such sale exceed the amount necessary to satisfy the
Tax-Related Items, such excess proceeds shall be deposited into the Participants
account with Broker. Participant further understands that any remaining Shares
shall be deposited into such account.

(g) The Participant represents to the Company that, as of the date hereof, he is
not aware of any material nonpublic information about the Company or the Common
Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 7, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

8. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder). The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting

 

-3-



--------------------------------------------------------------------------------

schedule set forth herein do not constitute an express or implied promise of
continued engagement as an employee or consultant for the vesting period, for
any period, or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement; Conflicts and Interpretation. This Agreement and the Plan
constitute the entire agreement between the parties and supersede all prior
agreements and understandings relating to the subject matter of this Agreement.
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board of Directors (or
a committee thereof) has the power, among other things, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

(h) Amendment. The Company may modify, amend or waive the terms of this
Agreement prospectively or retroactively, but no such modification, amendment or
waiver shall impair the rights of the Participant without his or her consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax rules
or accounting rules. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors (or a committee thereof) of the Company. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(j) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

 

-4-



--------------------------------------------------------------------------------

(k) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs awarded under and participation in the
Plan or future options that may be awarded under the Plan by electronic means or
to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written. Electronic acceptance of this
Agreement pursuant to the Company’s instructions to Participant (including
through an online acceptance process managed by the Company’s agent) is
acceptable.

 

AKAMAI TECHNOLOGIES, INC.

By:

 

 

  Name:   Title:

 

[Name of Participant] Address:

 

-6-



--------------------------------------------------------------------------------

IRREVOCABLE STANDING ORDER TO SELL SHARES

The Participant has been granted restricted stock units (“RSUs”) by Akamai
Technologies, Inc. (“Akamai”), which is evidenced by a restricted stock unit
agreement between me and Akamai (the “Agreement,” copy attached). Provided that
I remain employed by Akamai on each vesting date, the shares vest according to
the provisions of the Agreement.

I understand that on each vesting date, the shares issuable in respect of vested
RSUs (the “Shares”) will be deposited into my account at Charles Schwab & Co.,
Inc. (“Schwab”) and that I will recognize taxable ordinary income as a result.
Pursuant to the terms of the Agreement and as a condition of my receipt of the
Shares, I understand and agree that, for each vesting date, I must sell a number
of shares sufficient to satisfy all withholding taxes applicable to that
ordinary income. Therefore, I hereby direct Schwab to sell, at the market price
and on each vesting date listed above (or the first business day thereafter if a
vesting date should fall on a day when the market is closed) or as soon as
practicable thereafter, the number of Shares that Akamai informs Schwab is
sufficient to satisfy the applicable withholding taxes, which shall be
calculated based on the closing price of Akamai’s common stock on the last
trading day before each vesting date. I understand that Schwab will remit the
proceeds to Akamai for payment of the withholding taxes.

I hereby agree to indemnify and hold Schwab harmless from and against all
losses, liabilities, damages, claims and expenses, including reasonable
attorneys’ fees and court costs, arising out of any (i) negligent act, omission
or willful misconduct by Akamai in carrying out actions pursuant to the third
sentence of the preceding paragraph and (ii) any action taken or omitted by
Schwab in good faith reliance upon instructions herein or upon instructions or
information transmitted to Schwab by Akamai pursuant to the third sentence of
the preceding paragraph.

I understand and agree that by signing below or effecting an online acceptance
of the Agreement, I am making an Irrevocable Standing Order to Sell Shares which
will remain in effect until all of the shares have vested. I also agree that
this Irrevocable Standing Order to Sell Shares is in addition to and subject to
the terms and conditions of any existing Account Agreement that I have with
Schwab.

 

 

Signature

 

Print Name

 

-7-



--------------------------------------------------------------------------------

SCHEDULE 1

VESTING CRITERIA FOR RSUs

A. Overview

The RSUs shall vest only upon the Company’s achievement of certain financial
metrics based on target cumulative Revenue of $             million and target
cumulative Normalized EPS of $             per share over the Company’s fiscal
years 2011, 2012 and 2013. The Company’s performance measured against each
metric shall be equally weighted to enable comparison as a percentage of a
combined target. For purposes of this Agreement, such metrics shall have the
following meanings:

“Revenue” shall mean the Company’s cumulative annual revenue for fiscal years
2011, 2012 and 2013 calculated in accordance with generally accepted accounting
principles in the United States of America as reported in the 2013 Financial
Statements.

“Normalized EPS” shall mean the Company’s cumulative annual earnings per diluted
share for fiscal years 2011, 2012 and 2013 excluding cumulative amortization of
intangible assets, stock-based compensation, amortization of capitalized
stock-based compensation, restructuring charges and benefits,
acquisition-related costs, certain gains and losses on equity investments, loss
on early extinguishment of debt and other items excluded by the Company when
publicly reporting such metric at the time of the 2013 Reporting Date.

“Vesting Amount” shall mean the aggregate amount, if any, issuable to the
Participant based on the Company’s Revenue and Normalized EPS performance
measured against the Actual Percentage of Targets defined below.

B. Calculation of Percentages

The Company’s Revenue shall be calculated as a percentage of the Company’s
target cumulative revenue for fiscal years 2011, 2012 and 2013 of $            
million and multiplied by 0.5 (the “Revenue Percentage Component”). The
Company’s Normalized EPS shall be calculated as a percentage of the Company’s
target cumulative normalized earnings per share, calculated in accordance with
generally accepted accounting principles in the United States of America, as
reported in the 2013 Financial Statements for fiscal years 2011, 2012 and 2013
of $             and multiplied by 0.5 (the “Normalized EPS Component”). The sum
of the Revenue Percentage Component and the Normalized EPS Component shall be
the “Actual Percentage of Targets.”

C. Vesting Amounts

 

  1. If the Actual Percentage of Targets fails to exceed 100%, then none of the
RSUs shall vest and zero Shares shall be distributed in respect thereof.

 

  2. If the Actual Percentage of Targets equals 110.5% or greater, then the
Vesting Amount shall equal the Maximum RSU Bonus Award (the “Maximum Vesting
Amount”) and shall vest.

 

  3. If the Actual Percentage of Targets is between 100% and 110.5%, then the
Vesting Amount shall equal the sum of (a) the Target Vesting Amount plus (b) the
product of (i) the difference between the Maximum Vesting Amount and the Target
Vesting Amount multiplied by (ii) a fraction the numerator of which is the
Actual Percentage of Targets Revenue minus 100% and the denominator is 10.5%,
and shall vest.

 

-8-



--------------------------------------------------------------------------------

D. Effect of an Acquisition by the Company

In the event that the Company enters into an Acquisition Transaction during
2011, then Revenue and Normalized EPS shall be adjusted to give effect to such
Acquisition Transaction. An “Acquisition Transaction” means (i) the purchase by
the Company of more than 50% of the voting power of another entity, (ii) any
merger, reorganization, consolidation, recapitalization, business combination,
liquidation, dissolution or share exchange which results in the Company
acquiring more than 50% of the voting power of another entity, or (iii) the
purchase or other acquisition (including, without limitation, via license
outside of the ordinary course of business or joint venture) of assets that
constitute more than 50% of another entity’s total assets or assets that account
for more than 50% of the consolidated net revenues or net income of such entity.

As soon as practicable following the closing of an Acquisition Transaction, the
Compensation Committee of the Board of Directors of the Company shall make a
determination of the estimated impact of the Acquisition Transaction on the
Company’s cumulative Revenue and Normalized EPS through 2013. If the Acquisition
Transaction is estimated to be accretive, then:

(i) in calculating Revenue for purposes of determining the Revenue Percentage
Component, reported Revenue shall be reduced by the amount of estimated revenue
contribution from the Acquisition Transaction; and

(ii) in calculating Normalized EPS for purposes of determining the Normalized
EPS Percentage Component, Normalized EPS, as calculated based on the 2013
Financial Statements, shall be reduced by the amount of the estimated Normalized
EPS contribution from the Acquisition Transaction.

If the Acquisition is estimated to be non-accretive, then:

(iii) in calculating Normalized EPS for purposes of determining the Normalized
EPS Percentage Component, Normalized EPS, as calculated based on the 2013
Financial Statements, shall be increased by the amount of the estimated negative
Normalized EPS impact from the Acquisition Transaction.

All determinations of the Compensation Committee regarding the estimated impact
of an Acquisition Transaction shall be final, binding and non-appealable. This
Agreement shall be deemed to be automatically amended, without further action by
the Company or the Participant, to give effect to any adjustments required by
this Section D.

E. Effect of a Change in Control Event

(1) If there is a Change of Control Event prior to December 31, 2013, the RSUs
shall vest as of the closing date of the Change of Control Event and Participant
shall be entitled to receive a pro rated number of Shares based on the amount of
time elapsed between the Grant Date and December 31, 2013. The number of Shares
issuable in respect of vested RSUs, if any, shall be calculated based on a pro
forma Actual Percentage of Targets calculated as follows:

(i) If the Change of Control Event occurs in 2011, Revenue and Normalized EPS
shall be calculated based on the Company’s Revenue and Normalized EPS results
during the twelve-month period ending on the last day of the most recently
reported fiscal quarter prior to the closing date of the Change of Control
Event. Such numbers shall then be multiplied by three for purposes of
calculating the Actual Percentage of Targets.

 

-9-



--------------------------------------------------------------------------------

(ii) If the Change of Control Event occurs in 2012, Revenue and Normalized EPS
shall be calculated based on the Company’s Revenue and Normalized EPS results
for fiscal year 2011. Such numbers shall then be multiplied by three for
purposes of calculating the Actual Percentage of Targets.

(iii) If the Change of Control Event occurs in 2013, Revenue and Normalized EPS
shall be calculated based on the cumulative Revenue and Normalized EPS results
for fiscal years 2011 and 2012 plus an amount equal to the Revenue and
Normalized EPS for 2013 that would result if the rate of growth (loss) for
Revenue and Normalized EPS, respectively, between 2011 and 2012 were to continue
for 2013. Such sums shall be used for calculating the Actual Percentage of
Targets.

Once the pro forma Actual Percentage of Targets has been determined and the
number of Shares, if any, that would have been issuable in respect of the RSUs
on the 2013 Reporting Date (the “Pro Forma Distribution Amount”) calculated, the
actual number of Shares issuable shall be adjusted proportionally based on the
percentage of the three-year calculation period that has elapsed as of the
closing date of the Change of Control Event (e.g., if the closing date of the
Change in Control Event were April 1, 2012, the number of Shares issuable would
be 41.7% (15 months/36 months) of the total Pro Forma Distribution Amount).

(2) If (i) there is a Change of Control Event between January 1, 2014 and
September 30, 2014; (ii) Participant meets the requirements of Paragraph 2(c) of
this Agreement as of immediately prior to the Change of Control Event and
(iii) Participant’s employment is terminated by the surviving entity in the
Change of Control transaction at any time during the period between the Change
of Control Event and October 1, 2014 for any reason other than for Cause (as
defined below), then the entire portion of the Vesting Amount that had not
vested prior to Participation’s termination shall vest in full as of the
effective date of Participant’s termination. For purposes of this Agreement,
“Cause” shall mean (a) any act or omission by Participant that has an adverse
effect on Akamai’s business or on the employee’s ability to perform services for
Akamai, including, without limitation, the commission of any crime (other than
ordinary traffic violations), or (b) refusal or failure to perform assigned
duties, serious misconduct, or excessive absenteeism. Whether a Participant has
been terminated for “Cause” shall be determined in the sole discretion of the
Company’s management or, in the case of an executive officer, the Board of
Directors or a committee thereof.

 

-10-